NO. 07-10-00076-CV

                            IN THE COURT OF APPEALS

                      FOR THE SEVENTH DISTRICT OF TEXAS

                                    AT AMARILLO

                                       PANEL A

                                     MAY 13, 2010


                            SAMUEL SOLIS, APPELLANT

                                           v.

                 RONALD J. OSELETTO AND SHERRI OSELETTO,
               INDIVIDUALLY AND AS NEXT FRIEND OF ZACHARRY
                   OSELETTO AND ZANE OSELETTO, MINORS,
                                APPELLEES


           FROM THE 46TH DISTRICT COURT OF HARDEMAN COUNTY;

                 NO. 10,273; HONORABLE DAN MIKE BIRD, JUDGE


Before CAMPBELL and HANCOCK and PIRTLE, JJ.


                              MEMORANDUM OPINION


      Appellant, Samuel Solis, has filed a motion seeking withdrawal of his notice of

appeal. We construe this motion as appellant’s motion to dismiss appeal. See TEX. R.

APP. P. 42.1(a)(1). No decision of this Court having been delivered to date, we grant the

motion. Accordingly, the appeal is dismissed. Id. All costs related to this appeal are

assessed against appellant. See TEX. R. APP. P. 42.1(d).       If dismissal will prevent

appellees from seeking relief to which they would otherwise be entitled, the Court
directs appellees to file a timely motion for rehearing. No motion for rehearing from

appellant will be entertained.




                                                    Mackey K. Hancock
                                                         Justice




                                         2